Citation Nr: 1001289	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  09-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for meniscal tear of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for meniscal tear of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to April 
2006.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The Veteran testified at a Travel Board 
hearing before the undersigned in June 2009.  

The record reflects that the Veteran has submitted a claim 
for a total disability rating based on individual 
unemployability due to service-connected disabilities, 
currently evaluated at an 80 percent combined rating.  It 
appears that this matter is under consideration at the RO.  
Nevertheless, the Board refers this matter to the RO, in the 
event that action has not yet been taken in that regard.  


FINDINGS OF FACT

1.  Prior to January 26, 2008, the Veteran's right knee was 
productive of painful motion on flexion, but he did not have 
the functional equivalent of flexion limited to 30 degrees 
nor did he demonstrate lateral instability, subluxation, 
locking, or effusion into the right knee joint.

2.  As of January 26, 2008, the Veteran's right knee was 
productive of locking, pain, and effusion into the right knee 
joint.

3.  During the appeal period, the Veteran's left knee was 
productive of painful motion on flexion, but he did not have 
the functional equivalent of flexion limited to 30 degrees 
nor did he demonstrate lateral instability, subluxation, 
locking, or effusion into the left knee joint.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2008, the criteria for a rating in 
excess of 10 percent for meniscal tear of the right knee are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5024-5258 (2009).

2.  From January 26, 2008, the criteria for a rating of 20 
percent for meniscal tear of the right knee are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 
(2009).

3.  During the appeal period, the criteria for a rating in 
excess of 10 percent for meniscal tear of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5024-5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letter dated in December 2006 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grant of service connection for his 
knee disabilities.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent respective disability 
ratings and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC has been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations , most recently in February 2009.  38 C.F.R. 
§ 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by the 
record.  This report included a review of the pertinent 
history and examination of the Veteran.  His current symptoms 
were discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

The Board notes that additional evidence was added to the 
claims file, but an SSOC was not issued.  However, this 
evidence does not pertain to either knee and is therefore 
irrelevant to the matters on appeal.  As such, there is no 
prejudice to the claimant in proceeding without an SSOC being 
issued.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, staged ratings are warranted for 
the right knee disability, but not the left knee disability.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an August 2007 rating decision, service connection was 
granted for meniscal tear of the right knee and meniscal tear 
of the left knee, each rated as 10 percent disabling under 
Diagnostic Code 5258-5024.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  In this regard, 
Diagnostic Code 5024 addresses tenosynovitis.  Under 38 
C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 will be 
rated based on limitation of motion of the affected parts, as 
degenerative arthritis.  

Diagnostic Code 5260 provides for a non-compensable 
evaluation where flexion is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable rating is 
warranted where extension is limited to 5 degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

The other portion of the hyphenated code is Diagnostic Code 
5258.  Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a.

A review of the record shows that the Veteran was assigned a 
10 percent rating (per Diagnostic Code 5024) for painful 
motion.  He was not assigned the higher 20 percent rating 
based on the meniscal impairment because the RO found that he 
did not meet the criteria under Diagnostic Code 5258.  Thus, 
the hyphenation to that code was utilized to show that there 
was meniscal impairment, but the level of severity shown was 
more appropriately represented by the painful motion rating, 
rather than the criteria described for dislocated semilunar 
cartilage.  Since the Veteran has not had a meniscectomy of 
either knee, the code for that disability was not assigned 
(and is only 10 percent, maximum.  See Diagnostic Code 5259.  

Also for consideration, is Diagnostic Code 5257 which 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  In a precedent 
opinion, VA's General Counsel concluded that a veteran who 
has arthritis and instability in his knee may receive 
separate ratings under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.

GC has held that if a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a 
separate rating may only be assigned when there is arthritis 
and limitation of motion and/or painful motion. Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own. 

A review of the evidence shows that the Veteran was afforded 
a general medical examination in January 2007.  At that time, 
it was noted that the Veteran was a full-time student and was 
serving in the Reserves.  The Veteran did not use any 
assistive devices and was able to perform all duties of 
active daily living without a problem.  It was noted that 
although the Veteran had torn or partial tears of the menisci 
of the knees, there was no history of collapsing or locking 
of the knees.  Range of motion of the knees was noted to be 
full at zero degrees of extension to 135 degrees of flexion.  
There was pain at the endpoint of deep knee bends.  In 
addition, although the range of motion was unchanged, the 
pain increased with repetitions.  There was no decrease in 
strength or endurance with repetitive motion.  Both knee 
joints were stable.  There was no history of spontaneous 
flare.  X-rays were within normal limits.  A review of 
magnetic resonance imaging (MRI) reports showed that that the 
Veteran had meniscus tears of the knees with lateral and 
medial meniscus tears of the right and medial meniscus tear 
on the left.  The diagnosis was meniscus tears of the knees, 
bilaterally.  

In January 2008, the Veteran complained of having knee pain 
on one day's duration with swelling and bruising which 
occurred while he was playing basketball and another person 
fell into him.  The assessment was internal derangement of 
the right knee.  However, x-rays of the right knee continued 
to show normal findings.  An MRI was also performed which 
showed findings suggestive of a slight horizontal tear in the 
posterior to posterolateral aspect of the lateral meniscal 
cartilage.  In addition, inferior to that region, there was 
an area of contusion within the superolateral aspect of the 
lateral tibial condyle measuring a centimeter or so in 
diameter with linear lines of irregular signal passing away 
from this, suggesting possible trabecular fractures without 
cortical break identified.  There was additionally some 
subtle edema in the superior periphery of the medial tibial 
condyle as well as some mild contusion.  There were other 
areas of edema as well as changes of chondromalacia patella 
and subcortical edema and degenerative change at the 
inferomedial aspect posterior to the surface of the patella.  
In February 2008, the Veteran continued to complain of right 
knee pain.  It was also noted that he had some lateral 
instability.  By April 2008, it was noted that the Veteran 
was healing.  However, in July 2008, the Veteran reported 
that he had bilateral knee pain.  

In February 2009, the Veteran was afforded another VA 
examination.  On the left side, physical examination revealed 
no deformity, giving way, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, dislocation 
or subluxation, locking episodes, or signs of inflammation.  
It was noted that the Veteran had left knee pain, one episode 
of effusion, and no other symptoms.  There was no 
crepitation, mass behind the knee, clicks or snaps, grinding, 
patellar or meniscus abnormality, abnormal tendons or bursae.  
On the right side, physical examination revealed no 
deformity, giving way, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, dislocation 
or subluxation, locking episodes, or signs of inflammation.  
It was noted that the Veteran had right knee pain and no 
other symptoms.  There was no crepitation, mass behind the 
knee, clicks or snaps, grinding, patellar or meniscus 
abnormality, abnormal tendons or bursae.  

The examiner indicated that the Veteran did not have 
arthritis.  The Veteran did not have limitations on standing 
or walking.  He did not use assistive devices or aids.  His 
gait was normal and there was no evidence of abnormal weight 
bearing.  Range of motion was from zero degrees of extension 
to 145 degrees of flexion.  There was no evidence of pain 
with active motion on either side.  There was no ankylosis.  
X-rays revealed that the knees with within normal limits 
except for cortical irregularity articular surface of the 
patella medially on the sunrise view which would be secondary 
to trauma, chondromalacia, or less likely osteochondritis.  
The examiner's diagnosis of the left knee was postoperative 
arthroscopic surgery of the left knee with no significant 
effects on occupation or usual daily activities.  The 
diagnosis of the right knee was a tear of the lateral 
meniscus with no significant effects on occupation, but mild 
effects on exercise, sports, and recreation.  

The Veteran testified at a Travel Board hearing in June 2009.  
With regard to the left knee, the Veteran reported that he 
had a burning sensation as well as stiffness.  He also 
indicated that he had pain, collapsing, and buckling.  With 
regard to the right knee, the Veteran also reported that he 
had pain, collapsing, and buckling.  He stated that he had 
problems with stairs.  He also indicated that his right knee 
was unstable and would freeze up which happened once per 
week.  He related that he had painful motion and swelling.  
The Veteran indicated that his right knee was worse than his 
left knee.  He stated that he took over the counter pain 
medication as well as anti-inflammatory medication for 
relief.  


Right Knee

As noted, the Veteran has been assigned a 10 percent rating 
for painful motion.  From the date of service connection 
until his January 2008 right knee injury, the Veteran 
exhibited painful motion.  However, he exhibited full 
extension and only lacked 5 degrees of flexion under VA's 
rating schedule.  He did not have the functional equivalent 
of flexion limited to 30 degrees.  He did not have lateral 
instability or subluxation.  He also did not have frequent 
episodes of locking and effusion into the joint.  As such, 
there is no basis for a higher rating prior to January 2008.  

The Veteran clearly injured his knee, post-service on January 
26, 2008.  Although this injury occurred after service, the 
Board finds that it cannot be discerned if his already 
existing meniscal tear of the right knee rendered him 
susceptible to additional injury.  As such, the increase in 
disability ensuing from his injury is considered part and 
parcel of his service-connected right knee disability.  That 
injury resulted in additional pain and some lateral 
instability.  By his February 2009 examination, the Veteran 
exhibited full range of motion which was pain free and there 
was no instability, subluxation, locking, or effusion.  
However, according to his testimony at his hearing, his right 
knee is worse than his left knee and he has continued to have 
instability/locking and painful motion.  The Board notes that 
the MRI results substantiate abnormal internal findings.  In 
affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran is entitled to a 20 percent rating 
under Diagnostic Code 5258.  The MRI findings confirm the 
presence of tearing and there are credible reports of 
locking, pain, and effusion into the joint.  Although the 
Veteran complains of pain on motion, the Board finds that the 
Veteran's pain is adequately compensated under Diagnostic 
Code 5258 and pyramiding is not permitted.  See 38 C.F.R. 
§ 4.14.  Likewise, while the Veteran initially complained of 
instability, as noted, none was shown thereafter, to include 
on his VA examination and the Veteran clearly described his 
current problem as being one with "locking" or "freezing" 
of the right knee at his hearing.  Thus, the more appropriate 
rating is based on the meniscal impairment.  

Accordingly, a 20 percent rating, but no higher, is warranted 
from January 26, 2008, under Diagnostic Code 5258.  The 
Veteran does not have compensable limitation of motion (as 
noted, pain is compensated under Diagnostic Code 5258), and 
his other symptoms more nearly approximate those described 
under Diagnostic Code 5258.  


Left Knee

While the Board is cognizant of the Veteran's belief that his 
left knee warrants a higher rating, he admits that his right 
knee is worse.  The VA examinations and other medical records 
do not show compensable limitation of motion, lateral 
instability, subluxation, locking, pain, or effusion into the 
left knee joint.  Per 38 C.F.R. § 4.59, the Veteran has been 
assigned a 10 percent rating based on painful motion on 
flexion which has been shown in the record.  As noted, the 
initial VA examination showed a slight loss of flexion, but 
not the functional equivalent of flexion limited to 30 
degrees which is necessary for a higher rating.  

Due to the lack of other positive clinical findings, the 
Veteran does not meet the criteria for a higher rating during 
the appeal period.  



Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the right knee prior to January 26, 
2008; the evidence supports a 20 percent rating for the right 
knee from January 26, 2008; and the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
left knee during the appeal period.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's knees 
with the established criteria found in the rating schedule 
for knee disabilities shows that the rating criteria 
reasonably describes the Veteran's disability levels and 
symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his knee 
disabilities.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  The VA examiner indicated that there were no 
significant restrictions on employment.  There is nothing in 
the record which suggests that the knee disabilities markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected knee disabilities on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Prior to January 26, 2008, a rating in excess of 10 percent 
for meniscal tear of the right knee is denied.

From January 26, 2008, a 20 percent rating for meniscal tear 
of the right knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.

During the appeal period, a rating in excess of 10 percent 
for meniscal tear of the left knee is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


